 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8 JOHN ROBERT DEMOS, JR.,

 9                                Petitioner,             Case No. C19-225 RAJ

10          v.                                            ORDER OF DISMISSAL

11 US ATTORNEY GENERAL, et al.,

12                                Respondents.

13       The Court, having reviewed the Report and Recommendation of the Honorable Brian A.
     Tsuchida, United States Magistrate Judge, any objections or responses to that, and the remaining
14
     record, finds and ORDERS as follows:
15
             1. The Report and Recommendation is ADOPTED;
16           2. Plaintiff’s application to proceed in forma pauperis is STRICKEN;
             3. This matter is DISMISSED with prejudice;
17
             4. The Clerk shall provide petitioner a copy of this order.
18
         DATED this 19th day of March, 2019.
19

20                                                       A
21                                                       The Honorable Richard A. Jones
                                                         United States District Judge
22

23



     ORDER OF DISMISSAL - 1
